Citation Nr: 1027117	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-31 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by tremors and spasms, to include on the basis of exposure to 
radiation, herbicides, and other chemicals.

2.  Entitlement to service connection for adult acne, to include 
on the basis of exposure to radiation, herbicides, and other 
chemicals.

3.  Entitlement to service connection for chronic fatigue, to 
include on the basis of exposure to radiation, herbicides, and 
other chemicals.

4.  Entitlement to service connection for a disability manifested 
by bilateral leg pain, to include on the basis of exposure to 
radiation, herbicides, and other chemicals.




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to December 
1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
Jurisdiction over the case was subsequently returned to the RO in 
New York, New York.

The Board notes that service connection for adult acne (rosacea) 
and disability manifested by tremors and spasms was previously 
denied in an unappealed rating decision dated July 2004.  The 
subsequently received evidence includes pertinent service 
personnel records.  Therefore the Board will address these claims 
on a de novo basis, as the RO has done.  See 38 C.F.R. § 
3.156(c).

The claims raised by the Veteran in September 2004 
included a claim of service connection for benign tumors.  
This issue has not yet been adjudicated in connection with 
the current appeal and is thus referred for appropriate 
action.  (It is noted that the RO denied such a claim in 
July 2004, but given that service personnel records have 
since been associated with the claims file, the issue may 
be reviewed on a de novo basis.)  

The Board notes that the Veteran's original claim was previously 
remanded to the RO via the Appeals Management Center (AMC) for 
further development per a Board decision dated April 2009.  


FINDINGS OF FACT

1.  The Veteran is not shown to be a radiation exposed Veteran, 
as defined by regulation, and there is no objective evidence 
establishing his actual exposure to ionizing radiation during his 
military service.

2.  The Veteran did not have service in Vietnam, and his service 
in Korea was after the period recognized by the Department of 
Defense as the time Agent Orange was used in that country.

3.  The Veteran has rosacea (claimed as adult acne) which did not 
have its onset in service or for many years thereafter, and is 
not shown by the evidence to be related to active duty.

4.  The Veteran has not been shown to have chronic fatigue 
related to his active service. 


CONCLUSIONS OF LAW


1.  Rosacea (claimed as adult acne) was not incurred in, or the 
result of, any incidence of service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.  Chronic fatigue was not incurred in, or the result of, any 
incidence of service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C.A. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided VCAA notice by 
letter mailed in June 2005, prior to the initial adjudication of 
the claim.  Although the Veteran was not provided notice with 
respect to the disability rating or effective date element of his 
claims, the Board finds that there is no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is not 
warranted for the claimed disabilities.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of the 
claim is no more than harmless error.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the 
Veteran has been afforded a VA examination which addressed the 
etiology of the Veteran's claimed disabilities.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected, even though there is no record of such disease 
during service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and ; 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute or subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and 
soft tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue 
sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma 
protuberans, malignant fibrous histiocytoma, liposarcoma, 
leiomyosarcoma, epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) angioendotheliomatosis, malignant glomus 
tumor, malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhbdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft part 
sarcoma, congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

The VA has also determined that there is no positive association 
between exposure to herbicides and any other condition for which 
the Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).  See also, 61 Fed. Reg. 41442-41449, and Fed. 
Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
Veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 120 F.3d 1239, 1247-48 )Fed. 
Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996).

Additionally, if at least one of the diseases deemed chronic for 
VA purposes, to include malignant tumors, becomes manifest to a 
degree of 10 percent or more during the one-year period 
immediately following a Veteran's separation from service, the 
condition may be presumed to have been incurred in service, 
notwithstanding that there is no in-service record of the 
disorder.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307(a), 3.309(a).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  See Hilkert v. West, 
12 Vet. App. 145 (1999).

First, if a Veteran exposed to radiation during active duty later 
develops one of the diseases listed in 38 C.F.R. § 3.309(d), a 
rebuttable presumption of service connection arises.  See 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These 
diseases are ones in which the VA Secretary has determined that a 
positive association with radiation exposure exists.

Second, service connection may be established if a radiation- 
exposed Veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. § 
3.311(b) or established by competent scientific or medical 
evidence to be radiogenic disease), and if the VA Undersecretary 
for Benefits determines that a relationship in fact exists 
between the disease and the Veteran's exposure in service.  When 
a claim is based on a disease other than one of those listed in 
38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim 
under the provisions of 38 C.F.R. § 3.311 provided that the 
claimant has cited or submitted competent scientific or medical 
evidence that the claimed condition is a radiogenic disease.  38 
C.F.R. § 3.311(b).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus between 
the claimed condition and service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who, while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to that 
of Veterans who were in the occupation forces of Hiroshima or 
Nagasaki during the period August 6, 1945, to July 1, 1946; or 
certain service on the grounds of gaseous diffusion plants 
located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, 
Tennessee; or, in certain circumstances, service on Amchitka 
Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran claims that he has tremors, spasms, adult acne, 
chronic fatigue and bilateral leg pain, to include as due to 
exposure to herbicides, insecticides, chemicals, and/or ionizing 
radiation.

The Veteran alleged that in 1975, barrels marked "standard 
defoliant" were brought into the post where he was stationed in 
Korea.  The barrels were stored by the main gate, near the 
Veteran's duty station, and leaked some liquid material.  The 
Veteran claimed that when it rained, the leaked liquid flowed 
into the streams and into the camp's water supply.  He also 
stated that he witnessed defoliant sprayed onto the fence line, 
which was in close proximity to where he worked.  Additionally, 
the Veteran asserted that he was exposed to insecticides while 
stationed in Korea. 

In this case, the Veteran's exposure to herbicides is not 
presumed.  The record shows that the Veteran had active duty from 
July 1972 and December 1978 and served in the Army in Korea 
during the Vietnam era.  

The Department of Defense (DOD) has created a listing of 
locations outside of Vietnam where Agent Orange was used or 
tested over a number of years.  DOD has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through July 
1969 along the Korean demilitarized zone (DMZ) to defoliate the 
fields of fire between the front line defensive positions and the 
south barrier fence. The treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to north of 
the civilian control line.  There is no indication that the 
herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th 
Infantry Divisions, United States Army, had units in the affected 
area at the time Agent Orange was being used, namely the Combat 
Brigade of the 2nd Infantry Division, the Division Reactionary 
Force, and the 3rd Brigade of the 7th Infantry Division and their 
smaller component units.  Field artillery, signal, and engineer 
troops also were supplied as support personnel during the time of 
the confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  

If it is determined that a Veteran who served in Korea during 
this time period belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply. See MR21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C; see also Veterans Benefits Administration 
(VBA) "Fact Sheet" distributed in September 2003.

While the Veteran here served in Korea during the Vietnam era, he 
is not presumed to have been exposed to Agent Orange because he 
did not serve until after 1972, about three years after the 
presumptive period for Agent Orange exposure ended.

Additionally, the Veteran asserted that he was exposed to 
chemicals while attending the Chemical Ordinance School, where he 
was required to wear chemical protective suits and handle various 
forms of equipment.  His contention was that since the Army 
recycles its equipment, there was a serious risk of cross- 
contamination.  The Veteran also alleged that he was exposed to 
radiation when he provided security for the movement and storage 
of ordinance that contained radioactive components.  He stated 
that he saw others wearing protective equipment when handling the 
ordinance.  However, he stated that security personnel such as 
himself, were not issued any protection.  Moreover, he stated 
that during his career he used and handled radioactive training 
aides.  

Regarding the Veteran's claim that his disabilities were related 
to exposure to ionizing radiation, the Veteran did not serve in 
the military prior to December 1950.  Thus, he did not serve in 
Hiroshima or Nagasaki during the period beginning on August 6, 
1945, and ending on July 1, 1946.  He also did not have onsite 
participation in any tests involving the atmospheric detonation 
of a nuclear device, nor has he claimed such participation.  
Further, the Veteran did not serve on the grounds of gaseous 
diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio; 
Oak Ridge, Tennessee; or on Amchitka Island, Alaska.  As such, 
the Veteran did not participate in a radiation-risk activity, as 
that term is defined by regulation.  He also does not have any of 
the listed cancers in 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d). Thus, the Veteran's claimed disabilities are not 
subject to presumptive service connection under 38 U.S.C.A. § 
1112(c).  

Moreover, the Veteran does not have one of the listed radiogenic 
diseases found under 38 C.F.R. § 3.311(b)(2).  Given the 
foregoing, the Board concludes that there is no objective 
evidence of radiation exposure in service, as such development of 
the claim under 38 C.F.R. § 3.311 is not warranted.  The Veteran 
is not competent to determine that he was exposed to radiation, 
much less the amount of the dosage, based on providing security 
at an ordinance facility and/or using recycled military equipment 
during training.  Therefore, his statement that he was exposed to 
radiation in service does not constitute probative evidence.

Service treatment records were silent to any treatment for or 
diagnosis of a skin disorder or chronic fatigue.  A report of 
medical history upon induction into active service indicated 
normal findings.  A December 1975 examination, as well as an 
October 1978 separation examination similarly, noted normal 
objective findings, including normal skin. 

Post-service treatment records indicated a diagnosis of rosacea, 
but were silent to any diagnosed chronic fatigue.  

In an August 2004 statement, the Veteran noted that his skin 
condition (acne) became a problem beginning in 1997.  The 
condition did not respond to over the counter or professional 
treatment.  

The Veteran was afforded a VA examination in July 2009.  At that 
time, and pertinent to the issues being decided in the instant 
determination, he complained of adult acne and chronic fatigue.  
After examination and review of the record, the examiner noted a 
diagnosis of rosacea.  The examiner also noted that chronic 
fatigue did not appear to be present.  In reaching that 
conclusion, the examiner noted that the Veteran still worked as a 
police man and was active in that field.  

Regarding the Veteran's disabilities manifested by adult acne, 
there is no indication that the Veteran's current acne is the 
result of any incidence of service.  Service treatment records 
were silent to any complaint of or treatment for any tremors or 
spasms.  Furthermore, the Veteran himself expressly reported an 
onset of skin problems in 1997, 19 years after discharge.  In 
this regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, by the 
Veteran's own statements, there has been no continuity of 
symptomatology.  Furthermore, 
the VA examiner stated that the Veteran does not have acne, but 
rather had rosacea.  While the Veteran currently has rosacea, 
there is no objective medical evidence relating the Veteran's 
rosacea to active service.  As noted above, it is not presumed 
that the Veteran was exposed to Agent Orange, nor is rosacea a 
condition for which presumptive service connection is warranted.  
No medical opinion relates the current skin disorder to active 
service.  

Regarding the Veteran's chronic fatigue claim, while the Veteran 
contends he has chronic fatigue related to his active service, 
there is no objective medical evidence in either the Veteran's 
service treatment records, or his post-service treatment records 
of a diagnosis of a chronic fatigue disorder.  Therefore the 
evidence does not show that the Veteran currently has any 
diagnosed chronic fatigue disorder.  In absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board is required to 
enter decisions based on the laws and regulations passed.  38 
U.S.C.A. § 7104.

It is recognized that in Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well. Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau are for 
application.  The skin symptoms noted in the record are not akin 
to a broken leg, or some other readily-identifiable disorder.  
While the Veteran can observe skin symptoms, it requires 
specialized knowledge to determine whether such symptoms signify 
a disability.  Indeed, only disabilities, and not mere symptoms, 
are eligible for service connection.  

The Board also acknowledges that Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) can be interpreted to enable a lay person 
to speak as to etiology in some limited circumstances in which 
nexus is obvious merely through lay observation, such as a fall 
leading to a broken leg.  Here however, in the absence of current 
disability, the chronic fatigue claim fails.  Moreover, while a 
skin disability is shown, the facts of this case go beyond an 
immediately-observable relationship, such as a fall leading to a 
broken leg.  As such, the Veteran is not competent to offer an 
opinion of etiology in this case.    

Accordingly, the evidence of record does not show that the 
Veteran's adult acne (rosacea) is due to service.  Additionally, 
the evidence of record does not show that the Veteran has a 
current disability manifested by chronic fatigue.  As such, the 
Board must find that the preponderance of the evidence is against 
the Veteran's claims for entitlement to service connection on 
these issues.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Service connection for adult acne, to include on the basis of 
exposure to radiation, herbicides, and other chemicals, is 
denied.

Service connection for chronic fatigue, to include on the basis 
of exposure to radiation, herbicides, and other chemicals, is 
denied.

Service connection for a disability manifested by bilateral leg 
pain, to include on the basis of exposure to radiation, 
herbicides, and other chemicals, is denied.


REMAND

With respect to the issue of service connection for a disability 
manifested by tremors and spasms, the Board finds that additional 
development is required before a decision may be issued.  Indeed, 
the record contains a July 2004 treatment note from G.M.S., M.D., 
which contained an impression of a tremor of uncertain etiology.  
The physician stated that is was possible that exposures could 
have led to the underlying condition.  However, the Veteran was 
advised that an extensive work-up and evaluation would be 
necessary to relate the tremor to toxic exposure.  The report 
indicated that the Veteran was being referred to doctors dealing 
with nerve-related disorders.  However, there is no indication 
that any further private neurologic treatment was received.  This 
should be confirmed and, if additional records do exist, they 
should be obtained.

Since that July 2004 report, the Veteran was afforded a VA 
examination in July 2009.  That examination contained basic 
neurologic findings but does not appear to include a complete 
neurologic work-up.  The VA examiner noted that the Veteran had 
undergone a neurologic consult, but this appears to have been a 
reference to the July 2004 report.  Thus, no detailed work-up has 
been accomplished, or if such work-up was performed it is not of 
record.  

Given the opinion expressed by the private doctor in July 2004, 
such a work-up is necessary here.  See 38 C.F.R. §§ 3.159(b), 
(c)(1); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  
Moreover, as the claimed bilateral leg pain may have a neurologic 
component, this issue will also be remanded for the same reason.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and determine whether he has 
received any neurologic treatment subsequent to July 
2005, and if so, he should identify the treatment 
providers, dates of treatment.  Appropriate release 
forms should also be completed.  Any identified 
records should be obtained and added to the claims 
file.  Any negative search results should be noted in 
the file and communicated to the Veteran.  

2.  Following completion of the above, schedule the 
Veteran for a neurologic work-up to determine the 
etiology of any tremors detected.  All necessary tests 
should be conducted and all diagnoses should be noted.  
The examiner should express whether it is at least as 
likely as not that any diagnosed disability manifested 
by tremors, spasms, and bilateral leg pain is due to 
active service, to include exposure to toxins and 
other chemicals as described by the Veteran.  The 
claims file must be reviewed in conjunction with this 
request.  All opinions should be accompanied by a 
clear rationale consistent with the evidence of 
record.  If the examiner cannot respond without 
resorting to speculation, he should explain why a 
response would be speculative.

3.  Upon completion of the above, readjudicate the 
issues on appeal and consider all evidence received 
since issuance of the most recent statement of the 
case.  If any benefit sought on appeal remains denied, 
the appellant and his representative should be 
furnished an appropriate supplemental statement of the 
case and be provided an opportunity to respond.  
Thereafter, the case should be returned to the Board 
for further appellate consideration, as appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


